  Case 8:20-cv-00089-DOC-JDE Document 46 Filed 11/02/20 Page 1 of 1 Page ID #:435

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
  Case No.        SACV 20-00089-DOC (JDEx)                                          Date     November 2, 2020
  Title           Little Orbit LLC v. Descendent Studios, Inc., et al.


 Present: The Honorable          John D. Early, United States Magistrate Judge
                    Maria Barr                                                             n/a
                  Deputy Clerk                                           Court Reporter / Recorder
           Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                           n/a                                                        n/a


Proceedings:                (In Chambers): Order re Settlement Conference Scheduling

       The Honorable David O. Carter, United States District Judge, issued the Scheduling Order
governing this action setting a final pretrial conference date of January 11, 2021. Dkt. 30, 43. On
June 4, 2020, Judge Carter ordered the parties to participate in settlement proceedings before the
assigned magistrate judge and ordered counsel for the parties “to contact the magistrate judge’s
courtroom deputy to arrange a date and time” for the settlement proceedings. Dkt. 34.

        As of the date of this Order, counsel have not contacted this Court’s courtroom deputy,
Maria Barr, to arrange a date for a settlement conference. With a final pretrial conference date of
January 11, 2021, counsel for the parties are required to meet by December 3, 2020 for their final
pretrial conference meeting. See Local Rule 16-2. As a result, to ensure the just, speedy and
inexpensive determination of the action (see Fed. R. Civ. P. 1), the Court finds that any settlement
conference in this action should be concluded before December 3, 2020.

        Counsel are ordered to confer and select one of the following dates for the settlement
conference, to be conducted remotely, starting at 10:00 a.m. and lasting all day: November 17 or 18
or December 1, 2020. Counsel and parties/party representatives with full settlement authority are
required to attend remotely. As counsel did not, despite Judge Carter’s Order, previously contact
the magistrate judge’s courtroom deputy to schedule a date for the settlement conference, no other
dates are available. The Court will not hold the settlement conference after December 2, 2020. The
parties may not request a date other than those offered above.

        Counsel for Plaintiff, with counsel for Defendants/Counter-claimant copied on the email,
are further ordered to send an email to Maria Barr at Maria_Barr@cacd.uscourts.gov by noon on
November 5, 2020 with the date selected by the parties for the settlement conference from the
choices offered above.

          IT IS SO ORDERED.
                                                               Initials of Clerk:          mba


CV-90 (10/08)                                CIVIL MINUTES - GENERAL
